Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.



Art Rejection
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanitkar, U.S. pat. Appl. Pub. No. 2020/0196210, in view of Clune, U.S. pat. Appl. Pub. No. 2020/0166896.
	Per claim 1, Kanitkar discloses computer implemented method comprising:
a) receiving a state of a network, the network comprising a plurality of edge clouds configured to provide a service to users, e.g., application data, network latency, etc., (see par 0040-0042, 0046);
b) receiving a predicted state-value function, e.g., predicted compute demand, and a predicted action-value function, e.g., predicted user movement (see par 0039, 0045);
c) determining an action to perform based on the state, the predicted state-value function, and the predicted action-value function, the action comprising one of maintaining the service for a user at a source edge cloud or migrating the service for the user from the source edge cloud to a target edge cloud, i.e., prepositioning application instances (par 0037, 0045);
d) performing the action, i.e., prepositioning application instances (see par 0045).
	Kanitkar does not teach receiving and storing a reward indicating a success of the action performed and iteratively performing predictions with the rewards over a period of time to optimize the service migration policy. However, Clune discloses a reinforcement learning model that iteratively performs/predicts actions based on varying states of system and stores rewards indicating success of a predicted actions over a period of time (see Clune, par 0004, 0061), wherein the rewards are used to optimize a particular policy, e.g., managing a facility (see Clune, par 0014, 0037, 0042).

	Per claim 2, Clune teaches using deep neural network (see par 0061).
	Per claim 3, Kanitkar teaches using the state, the predicted state-value function and the predicted action-value function as input to the policy determination function and receiving the action as output from the policy determination function (see par 0037, 0045).
	Per claim 5, Clune teaches receiving the reward comprising a scalar value that indicates a success of the action (see par 0042). It would have been further obvious to one skilled in the art to recognize that when applying Clune in Kanitkar, the reward would have been representing a QoS (performance requirements) perceived by the user, e.g., state latency (see Kanitkar, par 0046).
	Per claims 6-14 and 16 are similar in scope than that of claims 1-3 and 5.


Allowable Subject Matter
6.	Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/28/22